DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 3/23/2022 has been entered.  Claims 1, 3, 8, and 10 are amended.  Claims 6 and 13 are canceled.  Claims 1-5, 7-12, and 14 remain pending in the application.  Applicant's amendments to the Drawings and Claims have overcome the objections, 112(f) interpretations, and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/24/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 7,876,978 B2) in view of Malaika (US 2019/0273910 A1) and further in view of Huang et al. (US 2008/0130997 A1).
Regarding claims 1 and 8, Berger teaches: A video transmitting device [a network head-end 216 (Fig. 2C)] and method comprising: 
a processor configured to extract a region of an image from an entire content image, when the entire content image including a content image and the region of the image is a moving picture [hardware and/or software at network head-end 216 processes the frames of video (col. 1, lines 35-38).  Detecting a region of interest 552 within the video stream 550 and creating a snapshot 554 of the region of interest 552 (col. 4, lines 3-15, Fig. 5)], and 
to determine a compression ratio of the content image to be a first compression ratio and a compression ratio of the region of the image to be a second compression ratio [determining the video stream should be re-sampled into a different resolution video stream and the snapshot 552 should be a different resolution than the video stream (col. 4, lines 12-40, Fig. 5)] 
an encoder configured to compress the entire content image at the first compression ratio, based on the determined compression ratio [the original video stream 550 is re-sampled (504) into a different resolution stream of frames 556 including a different amount of data (col. 4, lines 26-57, Fig. 5)] and 
a wireless transmitter configured to wirelessly transmit the compressed content image and the region of the image to a video receiving device [transmitting the video stream 556 and the snapshot 554 to a playback device, such as a cell phone or other handheld device (col. 1, lines 35-41, col. 4, lines 33-36 and 63-65, Fig. 2C and 5)].
While Berger discloses the region of the image is a portion of the image component of the video that remains static for a period of time and may contain text (col. 6, lines 13-29), which the examiner believes meets the broadest reasonable interpretation of a logo image in view of Applicant’s specification (see page 1 and Fig. 5 and 8), Berger does not explicitly disclose: the region of the image is a logo image; the second compression ratio is higher than the first compression ratio; to compress the logo image at the second compression ratio; and wherein the processor is further configured to determine the second compression ratio of the logo image to be higher than the first compression ratio of the content image, to cause a second resolution of the logo image to be lower than a first resolution of the content image.
Malaika teaches: the second compression ratio is higher than the first compression ratio; to compress the region of the image at the second compression ratio; and wherein the processor is further configured to determine the second compression ratio of the region of the image to be higher than the first compression ratio of the content image, to cause a second resolution of the region of the image to be lower than a first resolution of the content image [compressing a primary region of a video image at a compression level for higher resolution and a secondary region of the video image at a compression level for lower resolution (par. 10-12 and 15)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Berger and Malaika before the effective filing date of the claimed invention to modify the video transmitting device of Berger by incorporating the teachings of Malaika, such that the second compression ratio is higher than the first compression ratio; to compress the region of the image at the second compression ratio; and wherein the processor is further configured to determine the second compression ratio of the region of the image to be higher than the first compression ratio of the content image, to cause a second resolution of the region of the image to be lower than a first resolution of the content image.  The motivation for doing so would have been to reduce the bandwidth for transmission of the image data to the display (Malaika – par. 1).  Therefore, it would have been obvious to combine the teachings of Berger and Malaika in obtaining the invention as specified in the instant claim.
Malaika does not explicitly disclose: the region of the image is a logo image.
Huang teaches: the region of the image is a logo image [detecting a static image region and determining a channel logo is displayed in the region (par. 21 and 27-34, Fig. 1-4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Berger, Malaika, and Huang before the effective filing date of the claimed invention to modify the video transmitting device of Berger and Malaika by incorporating the region of the image is a logo image as disclosed by Huang.  The motivation for doing so would have been to include a particular type of static region that includes stationary text that does not vary (Huang – par. 27).  Therefore, it would have been obvious to combine the teachings of Berger and Malaika with Huang to obtain the invention as specified in the instant claim.
Regarding claims 2 and 9, Berger, Malaika, and Huang teach the video transmitting device of claim 1; Malaika further teaches: the processor is configured to: determine the second compression ratio, based on a wireless quality state between the video transmitting device and the video receiving device [determining the compression level based on data transmission bandwidth and/or signal strength (par. 15)].
Regarding claims 3 and 10, Berger, Malaika, and Huang teach the video transmitting device of claim 2; Malaika further teaches: the processor is configured to: increase the second compression ratio when the wireless quality state is equal to or greater than reference quality; and decrease the second compression ratio when the wireless quality state is less than the reference quality [dynamically modifying the compression level based on data transmission bandwidth and/or signal strength (par. 15)].
Regarding claims 4 and 11, Berger, Malaika, and Huang teach the video transmitting device of claim 1; Berger further teaches: the processor is configured to: determine, as the logo image, an image continuously displayed at a fixed position for a specific period of time, in image frames constituting the entire content image [identify the regions of interest in the video stream by determining (752) whether a portion of the image component of the video stream remains static for a threshold period of time (col. 5, line 65 through col. 6, line 16, Fig. 7B)].
Regarding claims 5 and 12, Berger, Malaika, and Huang teach the video transmitting device of claim 1; Berger further teaches: the processor is configured to: detect a motion vector value of an object included in the entire content image [a region is determined to be a static one where the MPEG motion-compensation vectors and prediction error are below some threshold (col. 6, lines 17-19)] and 
determine a type of the entire content image as a moving picture, when the detected motion vector value is changed [determining that a video stream is received and that it has moving parts within the image (col. 6, lines 13-29)].
Regarding claims 7 and 14, Berger, Malaika, and Huang teach the video transmitting device of claim 1; Berger further teaches: the processor is configured to: when extracting a first logo image and a second logo image from the entire content image [detecting multiple regions of interest and creating snapshots of each with size information (col. 4, lines 24-26, Fig. 5)], 
determine a compression ratio of the first logo image and a compression ratio of the second logo image, based on sizes of the first logo image and the second logo image [the snapshots are a high resolution, for example, the same resolution as the original frame of the video stream.  The location and size of the regions of interest are stored (col. 4, lines 12-27, Fig. 5)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424